Name: Commission Regulation (EEC) No 3029/90 of 19 October 1990 laying down detailed rules for the application of Regulation (EEC) No 1196/90 on the stabilization of the Community production of mandarins and amending Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10. 90 Official Journal of the European Communities No L 288/13 COMMISSION REGULATION (EEC) No 3029/90 of 19 October 1990 laying down detailed rules for the application of Regulation (EEC) No 1196/90 on the stabilization of the Community production of mandarins and amending Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetables sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1196/90 of 7 May 1990 on the stabilization of the Community production of mandarins ('), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, Whereas, in order to meet the objectives of Regulation (EEC) No 1196/90, the conditions should be laid down for the granting of the premium for the grubbing-up of mandarin trees provided for in that Regulation, herein ­ after called the 'grubbing-up premium' ; whereas, to that end, the areas and the fruit trees which may be grubbed up and the level of the premium should be determined ; Whereas, in order to ensure the effectiveness of the scheme, it is essential that the particulars which are to appear in the application for the premium should be specified and that the accuracy of such information should be checked ; Whereas, in order to avert the risk of the grubbed-up trees being replanted, provision should be made for them to be rendered unsuitable for such use ; Whereas, before the premium is paid, it should be esta ­ blished that grubbing up has actually taken place ; Whereas all the provisions necessary to ensure compli ­ ance with the undertakings given by the recipient of the grubbing-up premium should be laid down ; Whereas, in order to ensure uniformity of the measures taken in the fruit and vegetables sector, the operative event for entitlement to the grubbing-up premium should be fixed for the first day of the marketing year in which application was made for the premium and Commission Regulation (EEC) No 3322/89 (4), as amended by Regula ­ tion (EEC) No 2604/90 0, should be amended accor ­ dingly ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of Regulation (EEC) No 1196/90, mandarin trees means healthy trees capable of producing a normal crop of mandarins. 2 . The grubbing-up premium shall be granted for the grubbing-up of mandarin groves with an area of 0,10 ha or more. 3 . The grubbing-up operation shall take place on whole parcels and, if necessary to comply with the second indent of Article 2 (a) of Regulation (EEC) No 1196/90, on a continuous section of a parcel . Article 2 The amount of the grubbing-up premium is hereby fixed at ECU 4 000 per hectare. Article 3 Applications for the grubbing-up premium shall be submitted to the competent authorities of the Member States before the commencement of the grubbing-up operations and not later than 1 December 1992. They shall contain at least the following : (a) the name and address of the applicant ; (b) the name, if any, and address of the undertaking concerned ; (c) the total areas of the mandarin grove and the total number of mandarin trees on the holding ; (d) particulars necessary for identifying the areas and the trees which are to be grubbed up and for which the premium is requested. Applications shall be accompanied :  by a written undertaking by the applicant to refrain, for a period of 15 years, from planting any mandarin trees on the areas affected by the grubbing-up opera ­ tion and in the situation referred to in the second indent of Article 2 (2) of Regulation (EEC) No 1196/90, from extending the area of his holding planted with mandarin trees remaining after the grub ­ bing-up operation ; ( ¢) OJ No L 119, 11 . J. 1990, p. 55. 0 OJ No L 164, 24. 6. 1985, p. 1 . (3) OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 321 , 4. 11 . 1989, p. 32. 0 OJ No L 245, 8 . 9. 1990, p. 23 . No L 288/14 Official Journal of the European Communities 20. 10. 90 odic on-the-spot inspections in such a way that each holding is inspected at least every five years. 2. The Member States shall notify the Commision of the results of these checks. 3. Where the Member States find that the undertaking referred to in Article 3 has not been fulfilled,  they shall take steps to recover the grubbing-up premium paid, plus the interest applicable in the Member State for similar operations,  they shall require the offender to pay an amount equal to that of the grubbing-up premium paid. 4. The amounts referred to in paragraph 3 shall be paid to the paying agencies or authorities and shall be deducted by the latter from the expenditure financed by the Guarantee Section of the European Agricultural Guidane and Guarantee Fund. Article 7 Each year, by 30 June, Member States shall notify the Commission of the areas for which grubbing-up applica ­ tions have been submitted and of the areas grubbed up, broken down by region. Article 8 In Regulation (EEC) No 3322/89, the following Article 4b is inserted : 'Article 4b The operative event for entitlement to the premium for the grubbing-up of mandarin trees referred to in Article 1 of Council Regulation (EEC) No 1 196/90 (*) shall be deemed to have occurred on the first day of the marketing year in which application was made for the grubbing-up premium.  under the conditions laid down by national law, by the written consent to the grubbing-up operation of the owner or owners of the parcels planted with mandarin trees, which implies an undertaking by the same to transmit to any subseqent grower, in the event of the sale or transfer by any other method of the parcels concerned during the period referred to in the first indent, the obligations set out in that indent Article 4 1 . Following receipt of an application for a grub ­ bing-up premium, the competent body shall, by on-the ­ spot inspection, check the information contained in it, record the undertakings referred to in Article 3 and esta ­ blish, where apropriate, that the application is admissible. 2. The admissibility of an application shall be notified to the applicant not later than two months following its submission . 3 . The grubbing-up operation shall be carried out within three months of the notification referred to in paragraph 2. 4. The grubbed-up trees shall be rendered unsuitable for replanting. Article 5 1 . The person concerned shall notify the competent authority of the planned date of the grubbing-up opera ­ tion. The authority shall establish, by an on-the-spot inspection at all parcels, that grubbing-up has been carried out in accordance with this Regulation and shall certify the time at which it took place. 2. The grubbing-up premium shall be paid not later than two months following the establishment of the facts as referred to in paragraph 1 . Article 6 1 . The Member States shall check whether the under ­ taking referred to in Article 3 has been fulfilled, by peri ­ 0 OJ No L 119, 11 . 5. 1990, p. 55.' Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1990. For the Commission Ray MAC SHARRY Member of the Commission